FILED
                                                                        Dec 23 2019, 8:52 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Katharine Vanost Jones                                     Curtis T. Hill, Jr.
Evansville, Indiana                                        Attorney General of Indiana
                                                           David E. Corey
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                           December 23, 2019
of the Parent-Child Relationship,                          Court of Appeals Case No.
S.K., Minor Child,                                         19A-JT-1797
T.K., Father,                                              Appeal from the Vanderburgh
                                                           Superior Court
Appellant-Respondent,
                                                           The Honorable Brett J. Niemeier,
        v.                                                 Judge
                                                           Trial Court Cause No.
Indiana Department of Child                                82D04-1811-JT-2170
Services,
Appellee-Petitioner.



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019                           Page 1 of 12
[1]   T.K. (“Father”) appeals the involuntary termination of his parental rights to his

      child, S.K. We affirm.


                                        Facts and Procedural History

[2]   Father is the biological father of S.K., born on June 30, 2004. (Exs. I 53) On

      June 17, 2016, the Indiana Department of Child Services (“DCS”) filed a

      petition alleging S.K. was a child in need of services (“CHINS”). An entry

      dated June 21, 2016, in the chronological case summary (“CCS”) indicates that

      the court held a hearing, Father informed the court that S.K. was subject to the

      Jay Treaty 1 and that S.K.’s mother was Canadian, DCS indicated that it had

      not found the child or mother listed as Native American, and the court issued a

      detention order. 2 A CCS entry dated July 6, 2016, states that DCS determined

      that mother, while being a member of an Indian tribe in Canada, is not covered

      by the Indian Child Welfare Act (“ICWA”). A CCS entry dated April 26,

      2017, states that Father indicated that he retained counsel and planned on suing

      DCS in federal court because DCS never contacted the tribe of which the child

      was a member. In May 2017, DCS filed for termination of Father’s parental

      rights, but the matter was dismissed due to exceeding statutory timelines.




      1
       The Jay Treaty of 1794, officially titled the Treaty of Amity Commerce and Navigation between His
      Britannic Majesty and the United States of America, contains twenty-eight numbered articles and addressed
      British military posts located in America’s northwest territory and British interference with American trade
      and shipping. Father does not cite to the Jay Treaty on appeal.
      2
          S.K.’s mother is deceased.


      Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019                            Page 2 of 12
[3]   In February 2018, DCS filed a petition for termination of the parent-child

      relationship. A CCS entry dated March 14, 2018, indicates that the court held a

      hearing, Father’s counsel stated that S.K. was registered with “an Indian tribe

      out of Canada,” and “DCS says they have checked on this and the tribe is not

      federally recognized.” Exhibits Volume I at 227.


[4]   At a hearing on September 20, 2018, Father’s counsel stated that S.K. was a

      registered member of a tribe “out of Canada” and that Father believed that “the

      tribal number of 189, which is on her Indian status card out of Canada,

      corresponds with the U.S. Federal tribe, therefore, making recognition of her as

      an Indian child as described and covered by the Indian Child Welfare Act”

      applicable. Id. at 47-48. The court admitted a document from the “Indigenous

      and Northern Affairs Canada,” titled “Temporary Confirmation of Registration

      Document,” which confirmed that S.K. was registered as an Indian under the

      Indian Act as of March 19, 2010, with the registration number 1890152601.

      Appellee’s Appendix Volume II at 2. DCS’s counsel stated that DCS did not

      dispute that S.K. was a registered member of a Canadian tribe, but asserted that

      the tribe was not federally recognized by the United States of America and that

      the ICWA did not apply. DCS’s counsel also referenced a letter from the

      United States Department of the Interior. In that letter dated March 19, 2018,

      the Bureau of Indian Affairs of the United States Department of the Interior

      acknowledged the official notice received by the Bureau of Indian Affairs,

      Eastern Region, by DCS with regard to S.K., a child who DCS believed may be

      covered by the ICWA. The letter states in part:


      Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019   Page 3 of 12
              It appears you are trying to establish membership in a tribe for
              the child as you have reason to believe the child has Lac Des
              Mille First Nation of Canada heritage.

              The Lac Des Mille First Nation of Canada is not listed as a
              federally recognized tribe. The federal ICWA applies only if the
              Tribe is a federally recognized tribe.


      DCS Exhibit A. The termination cause was dismissed due to exceeding

      statutory timelines.


[5]   On November 29, 2018, DCS filed a verified petition for involuntary

      termination of the parent-child relationship asserting that the court had

      jurisdiction under “I.C. 31-30-1-1, 31-21-5-1, 31-35-2-3, et al.” Appellant’s

      Appendix Volume II at 26.


[6]   On December 3, 2018, Father filed a motion to dismiss alleging that S.K. was a

      member of a Canadian recognized tribe and that the Jay Treaty of 1794 and the

      ICWA applied. He asserted that he previously notified DCS and that DCS

      “informed the court that they were aware but that the children’s tribe was not a

      U.S. recognized tribe.” Id. at 32. He asserted that S.K. was a “registered

      member of the Lac Des Mille Lacs Canadian Tribe” which “is recognized

      through the Objawie and/or Chippewa native tribes in both the U.S. and

      Canada,” and that “[t]his tribe is also known as Mille Lacs Band of Ojibwe or

      Mille Lacs Band of Chippewa Indians with its homeland being Mille Lac

      Indian reservation in Minnesota.” Id. He also asserted that DCS stated on July

      6, 2016, that the tribe was Canadian and not federally recognized, that there

      was no record filed that DCS served notice upon the appropriate tribe within
      Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019       Page 4 of 12
      the CHINS case, that DCS sent a notice to Nashville, Tennessee, “to the

      Eastern Bureau of Indian Affairs, not the appropriate region for the tribe,” that

      he and S.K. constitute an Indian family pursuant to the ICWA and Indiana

      law, and that jurisdiction must be transferred to the tribal court pursuant to §

      1911(b) of the ICWA. Id. at 33. Father also asserted that, if the ICWA applies

      but the case remains in the court, then the burden of proof must be “beyond a

      reasonable doubt” in order to terminate a parent’s rights under the ICWA. Id.

      at 34.


[7]   On February 25, 2019, the court held a hearing. Father’s counsel indicated that

      Father was not present and requested a continuance. DCS’s counsel objected

      to a continuance and asserted that the court previously ordered Father to be

      present, the case manager discussed the court dates with Father, called the local

      hospitals, checked with the local jail, and attempted to call Father at the last

      known phone numbers. The court ordered that Father was “defaulted.”

      Transcript Volume II at 5.


[8]   DCS presented the testimony of Elizabeth Greenwell, the probation officer with

      Vanderburgh County Adult Felony Probation, court appointed special advocate

      Deborah Gamache (“CASA Gamache”), and family case manager Paula

      Wilson (“FCM Wilson”). DCS’s counsel then addressed Father’s motion to

      dismiss and asserted that the Department of the Interior Legal Affairs informed

      DCS that the tribe to which S.K. belongs was not federally recognized and that

      DCS submitted proof of this to the court in the prior matters. The court asked



      Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019     Page 5 of 12
       Father’s counsel if she had anything else, and she stated “No.” Id. at 24. The

       court denied the motion to dismiss.


[9]    On February 27, 2019, Father’s counsel filed a motion to reconsider asserting

       that “Father’s friend contacted counsel and the Court today’s date to inform of

       being in-patient in Brentwood Meadows,” and that Father “requests the Court

       re-open the case to allow Father to be present for the presentation of evidence.”

       Appellant’s Appendix Volume II at 35. A CCS entry dated March 22, 2019,

       provides that the court granted Father’s motion to reconsider, set aside Father’s

       default, and ordered the parties to appear on April 9, 2019. On April 9, 2019,

       Father appeared in custody by video, and the court scheduled a factfinding

       hearing for May 20, 2019.


[10]   On May 20, 2019, the court continued the hearing. Father’s counsel indicated

       that Father was not present, noted that there were two active warrants for

       Father, and requested a continuance. DCS’s counsel objected to a continuance.

       The court stated that there did not appear to be a valid reason for Father’s

       absence and denied the motion for a continuance. DCS presented the

       testimony of FCM Wilson and CASA Gamache.


[11]   On July 8, 2019, the court terminated Father’s parental rights to S.K. The

       court’s order states in part:


                             INDIAN CHILD WELFARE ACT (ICWA)

               1. Father maintained throughout the CHINS case as well as the
               case herein that the child was a member of a registered Indian
               tribe and as such, DCS was required to comply with ICWA.
       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019    Page 6 of 12
               2. The evidence established that the child is a member of a
               Canadian Tribe, Lac Des Mille Lacs. The evidence was
               uncontroverted that the Tribe is recognized in Canada, but is not
               registered or recognized by the government of the United States.

               3. DCS made contact with relative members of the tribe, the
               child’s grandparents, seeking whether the grandparents would be
               willing to have placement of the child with them. The
               grandparents were unwilling to take placement, especially if the
               child did not want to move to Canada.


       Id. at 21. In a nineteen-page order, the court detailed Father’s incarceration,

       substance abuse, unsuitable housing, instability, criminal involvements, and

       failure to comply with services. The court concluded there was a reasonable

       probability that the conditions which resulted in S.K.’s removal and continued

       placement outside the home would not be remedied and that the continuation

       of the parent-child relationship posed a threat to S.K.’s well-being, termination

       of the parental rights was in S.K.’s best interests, and there was a satisfactory

       plan for the care and treatment of the child.


                                                     Discussion

[12]   Father argues that the trial court lacked jurisdiction pursuant to the ICWA. He

       asserts that “[t]he Lac Des Mille Lacs, also known as Mille Lacs Band of

       Ojibwe and Mille Lacs Band of the Chippewa Nation, is part of the Chippewa

       Nation whose homeland is in Minnesota.” Appellant’s Brief at 13. He

       contends that DCS failed to send notice to the Minnesota Chippewa Nation or

       the Minnesota Office of the Midwest Region of the Bureau of Indian Affairs.

       Without citation to the record, he asserts that DCS was “presented with case

       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019      Page 7 of 12
       law and tribal documentation identifying S.K.’s First Nations identity.” Id. at

       20. He also argues that the trial court erroneously applied the “clear and

       convincing evidence” standard instead of the more restrictive “beyond a

       reasonable doubt” standard required by the ICWA. Id. at 21.


[13]   DCS argues that S.K. was not an Indian child for purposes of the ICWA and

       that the trial court therefore had jurisdiction to hear the matter and was not

       required to follow the ICWA’s requirements. It contends that Father failed to

       prove that the Minnesota tribe is the same as S.K.’s Canadian tribe. It argues

       that Father waived any challenge to the sufficiency of the evidence because he

       does not challenge any of the court’s findings or conclusions.


[14]   “The ICWA is structured around the concern that ‘an alarmingly high

       percentage of Indian families are broken up by the removal, often unwarranted,

       of their children from them by nontribal public and private agencies[.]’” In re

       S.L.H.S., 885 N.E.2d 603, 612 (Ind. Ct. App. 2008) (quoting In re T.R.M., 525
N.E.2d 298, 302 (Ind. 1988) (citing 25 U.S.C. § 1901(4)), reh’g denied, cert.

       denied, 490 U.S. 1069, 109 S. Ct. 2072 (1989)). In passing the ICWA, Congress

       declared that the policy of this Nation is:


               [T]o protect the best interests of Indian children and to promote
               the stability and security of Indian tribes and families by the
               establishment of minimum Federal standards for the removal of
               Indian children from their families and the placement of such
               children in foster or adoptive homes which will reflect the unique
               values of Indian culture . . . .



       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019     Page 8 of 12
       Thus, the power of state courts to conduct termination proceedings involving

       children of Indian ancestry may be subject to significant limitations under the

       ICWA. In re S.L.H.S., 885 N.E.2d at 612 (citing In re T.R.M., 525 N.E.2d at

       301).


[15]   “Although a court, after a proper petition for transfer of the proceeding, is

       required to transfer to an Indian tribe’s jurisdiction any proceeding to terminate

       the parental rights of an Indian child not domiciled or residing within the

       reservation of the Indian child’s tribe, see 25 U.S.C. § 1911(b),[ 3] availability of

       this right to transfer is contingent on the applicability of the ICWA to the




       3
           25 U.S.C.A. § 1911 provides:

                 (a) Exclusive jurisdiction
                 An Indian tribe shall have jurisdiction exclusive as to any State over any child custody
                 proceeding involving an Indian child who resides or is domiciled within the reservation
                 of such tribe, except where such jurisdiction is otherwise vested in the State by existing
                 Federal law. Where an Indian child is a ward of a tribal court, the Indian tribe shall
                 retain exclusive jurisdiction, notwithstanding the residence or domicile of the child.

                 (b) Transfer of proceedings; declination by tribal court
                 In any State court proceeding for the foster care placement of, or termination of parental
                 rights to, an Indian child not domiciled or residing within the reservation of the Indian
                 child’s tribe, the court, in the absence of good cause to the contrary, shall transfer such
                 proceeding to the jurisdiction of the tribe, absent objection by either parent, upon the
                 petition of either parent or the Indian custodian or the Indian child’s tribe: Provided, That
                 such transfer shall be subject to declination by the tribal court of such tribe.

                 (c) State court proceedings; intervention
                 In any State court proceeding for the foster care placement of, or termination of parental
                 rights to, an Indian child, the Indian custodian of the child and the Indian child’s tribe
                 shall have a right to intervene at any point in the proceeding.

                 (d) Full faith and credit to public acts, records, and judicial proceedings of Indian tribes
                 The United States, every State, every territory or possession of the United States, and
                 every Indian tribe shall give full faith and credit to the public acts, records, and judicial
                 proceedings of any Indian tribe applicable to Indian child custody proceedings to the
                 same extent that such entities give full faith and credit to the public acts, records, and
                 judicial proceedings of any other entity.



       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019                                     Page 9 of 12
       proceeding sought to be transferred.” In re S.L.H.S., 885 N.E.2d at 612. “Thus,

       the party who seeks to invoke a provision of the ICWA has the burden to show

       that the act applies in the proceeding.” Id. (citing In re J.L.M., 234 Neb. 381,

       451 N.W.2d 377, 387 (1990)).


[16]   “Applicability of the ICWA depends on whether the proceedings to be

       transferred involve an ‘Indian child’ within the definition utilized in 25 U.S.C. §

       1903(4).” Id. at 612-613. Under the ICWA, an “Indian child” is defined as

       “any unmarried person who is under age eighteen and is either (a) a member of

       an Indian tribe or (b) is eligible for membership in an Indian tribe and is the

       biological child of a member of an Indian tribe.” 25 U.S.C.A. 1903(4). An

       “Indian tribe” is defined as “any Indian tribe, band, nation, or other organized

       group or community of Indians recognized as eligible for the services provided

       to Indians by the Secretary because of their status as Indians, including any

       Alaska Native village as defined in section 1602(c) of Title 43.” 25 U.S.C.A

       1903(8).


[17]   To the extent Father asserts that the Lac Des Mille Lacs tribe was “also known

       as Mille Lacs Band of Ojibwe and Mille Lacs Band of the Chippewa Nation”

       and “is part of the Chippewa Nation whose homeland is in Minnesota,”

       Appellant’s Brief at 13, we note that he cites to page 222 of the Exhibits, which

       does not appear to support this statement. Rather, it contains a CCS entry

       dated June 21, 2016, which states in part: “Father states that child is subject to

       the Jay Treaty. DCS says they have not found child or mother listed as Native

       American. Father says mother was Canadian.” Exhibits Volume I at 222. He

       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019    Page 10 of 12
       cites United States v. Mille Lac Band of Chippewa Indians, 229 U.S. 498, 33 S. Ct.
811 (1913), which observed that the Mille Lac band was one of the Mississippi

       bands of Chippewas, but did not mention the Lac Des Mille Lacs tribe or

       Canada. 229 U.S. at 500, 33 S. Ct. at 812. He also cites

       www.mnchippewatribe.org, a website with a homepage which states that “[t]he

       Minnesota Chippewa Tribe, comprised of the Bois Forte, Fond du Lac, Grand

       Portage, Leech Lake, Mille Lacs, and White Earth reservations, is a federally

       recognized tribal government,” but does not mention the Lac Des Mille Lacs

       tribe. See www.mnchippewatribe.org (last visited December 12, 2019). While

       Father asserts that his counsel previously informed the court that S.K.’s tribal

       number corresponded with a federally recognized tribe, he does not point to the

       record or authority to support this proposition.


[18]   The record reveals that DCS contacted the tribe in Canada after Father

       indicated that S.K.’s tribe was in Canada. The record also contains a letter

       dated March 19, 2018, from the Bureau of Indian Affairs of the United States

       Department of the Interior acknowledging the official notice received by the

       Bureau of Indian Affairs, Eastern Region, by DCS with regard to S.K. and a

       child who DCS initially believed may be covered by the ICWA. The letter

       states in part that “[t]he Lac Des Mille First Nation of Canada is not listed as a

       federally recognized tribe” and “[t]he federal ICWA applies only if the Tribe is

       a federally recognized tribe.” DCS Exhibit A. We also note that the Lac Des

       Mille Lacs tribe does not appear on the list of Indian entities recognized and

       eligible to receive services from the United States Bureau of Indian Affairs. See


       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019     Page 11 of 12
       83 FR 4235-02. Based upon the record, we cannot say that Father has

       demonstrated that S.K. is an Indian child as defined by the ICWA or that the

       ICWA applies. See In re S.L.H.S., 885 N.E.2d at 614 (“Based on the foregoing,

       we conclude that Father failed to show that S.L.H.S. was an Indian child

       pursuant to the ICWA. Consequently, the ICWA does not apply to the

       underlying proceeding to terminate Father’s paternal rights to S.L.H.S., and the

       trial court properly determined that it had jurisdiction to hear the case.”).


[19]   To the extent Father does not challenge certain findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied. Father

       does not challenge the trial court’s conclusions that there was a reasonable

       probability that the conditions which resulted in S.K.’s removal and continued

       placement outside the home would not be remedied and that the continuation

       of the parent-child relationship posed a threat to S.K.’s well-being, that

       termination of the parental rights was in S.K.’s best interests, and that there was

       a satisfactory plan for the care and treatment of the child.


[20]   For the foregoing reasons, we affirm.


[21]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 19A-JT-1797 | December 23, 2019     Page 12 of 12